Citation Nr: 1610038	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-30 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for left shoulder bursitis.

3. Entitlement to service connection for left knee status post-meniscal tear with residual pain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant's attorney submitted a July 2015 Freedom of Information Act (FOIA) request for a copy of the Veteran's entire claims file.  On January 7, 2016, VA completed action on the FOIA request.  The Board also notes that appellant's attorney did not request an extension of time to review the file from the date of fulfillment of the FOIA request.  Furthermore, as it has been more than one month (the time period the attorney requested the case be held so records could be sent to him) since the VA fulfilled the FOIA request and the appellant has not filed additional evidence and/or legal argument in response, the Board is proceeding with the adjudication of the appeal. 

The issues of entitlement to service connection for left shoulder bursitis and an initial rating in excess of 50 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The preponderance of the competent and credible evidence of record is against a finding that any current left knee status post-meniscal tear with residual pain was of service onset or otherwise related to active service.  



CONCLUSION OF LAW

Left knee status post-meniscal tear with residual pain was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated November 2009, December 2009, January 2010 and February 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided relative to the claim decided herein.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled regarding the issue decided herein.  All relevant, identified, and available evidence has been obtained.  In addition, VA has notified the appellant of any evidence that could not be obtained and the appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained an examination with respect to the Veteran's service connection claim that occurred in March 2010.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law with regards to the claim for service connection for left knee status post-meniscal tear with residual pain.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Knee Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a), including arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran asserts that his left knee disability began as a result of "wear and tear" while in service.  In addition, in an October 2010 statement in support of claim, the Veteran submitted service treatment records (STRs) showing that he was treated for a left calf and shin contusion/strain as a result of being kicked in the back of his leg during a soccer game.  However, neither this record, nor any STR, mentions a left knee injury or condition.

The first medical record showing a left knee condition is a March 2007 post-service private treatment record.  In this record, the Veteran states he began having left knee pain in February 2007 when, while kneeling on his bed adjusting curtains, he felt his knee pop.  After an arthroscopic procedure, the Veteran was diagnosed with left knee medial synovial plica, synovitis and intraarticular adhesions.

In addition, the Veteran underwent a VA examination in March 2010 in which the examiner opined that the left knee condition "is less likely as not (less than 50/50 probability) caused by or a result of service."  The rationale provided is that there is no documentation regarding a left knee condition during service.

The Board also notes that the Veteran has not provided lay or medical statements regarding an in-service left knee disability, nor has the Veteran provided statements regarding continuity of symptomatology or of a medical nexus between in service disease or injury and current disability.  A medical opinion is necessary to link any inservice disease or injury to current disability.  A lay person does not have the medical expertise or training to provide such an opinion.  As such, the record does not contain any evidence of a left knee condition incurred in or aggravated by service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for left knee status post-meniscal tear with residual pain, and, therefore, the claim must be denied.


ORDER

Entitlement to service connection for left knee status post-meniscal tear with residual pain is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims of service connection for left shoulder bursitis and an increased initial rating for PTSD.  The Board finds that a remand is necessary in order to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran has asserted that his left shoulder bursitis began as a result of injuries sustained in active service, and a review of the Veteran's STRs show he injured his left shoulder while playing football in November 2000.  At the time of the injury, the Veteran reported that he felt a pop and his left shoulder went numb.  The Veteran's condition was diagnosed as a left shoulder contusion.  However, a February 2001 STR shows diagnosis and treatment for "Impingement - Bursitis/[Rotator Cup] Tendonitis."  

At a March 2010 VA examination, the Veteran stated he experiences pain in his left shoulder when he performs shoulder abduction, push-ups, heavy lifting, or typing.  In addition, the Veteran reports flare-ups occurring every two to three weeks.  The VA examiner diagnosed the condition as left shoulder bursitis and opined that the condition is "less likely as not (less than 50/50 probability) caused by or a result of service.  The rationale provided is that the Veteran's in-service left shoulder condition is a "self-limiting condition, treated conservatively, no further documentation regarding his left shoulder condition - no documented chronicity."

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 548 (1993).

The examiner's opinion is therefore of no probative value because it was based upon an incomplete consideration of the evidence.  The record contains credible evidence that the Veteran injured his left shoulder resulting in an in-service diagnosis of bursitis and rotator cup tendonitis.  However, the VA examiner did not address the fact that the Veteran received such diagnoses in service or obtain and consider the history of any left shoulder disorder since service separation.  

Given the inadequacy of the November 2015 VA examiner's opinion, the Veteran's claim for service connection must be remanded for a new VA examination so as to determine the scope of any current left shoulder disability and whether such is etiologically-related to his period of active service.

The Veteran also asserts that his service connected PTSD warrants a higher rating.  The Veteran last underwent a VA examination for PTSD in June 2010.  Considering the more than five year time lapse since the last examination, the Board finds that the medical evidence is not sufficient upon which to decide this aspect of the claim and a remand is warranted for a new VA examination to ensure that record contains evidence showing the current severity of the Veteran's service-connected PTSD.  38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Request all VA treatment records not already associated with the claims file from the Veteran's VA treatment facility(ies), and all private treatment records from the Veteran not already associated with the file.

2.  Following completion of the above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any left shoulder disorder present.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  A complete history should be obtained from the Veteran relative to inservice and post-service left shoulder injury/symptoms.

The examiner should be asked to provide an opinion as to whether the Veteran's left shoulder disability is at least as likely as not (i.e., to a 50 percent or greater degree of probability) causally related to the Veteran's inservice injury that resulted in a diagnosis of bursitis and rotator cup tendonitis.  

In rendering an opinion, the examiner is directed to consider and discuss the Veteran's lay statements regarding left shoulder problems in service and any chronic left shoulder problems since service.  

The examiner must explain the rationale for any opinion given.  If unable to provide the requested opinion without resorting to speculation, it should be so stated, and the examiner should provide an explanation as to why this is so. 

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of PTSD.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  

The examiner should identify all symptoms that the Veteran currently manifests or has manifested that are attributable to PTSD.  The examiner should also comment on social and occupational impairment experienced by the Veteran that are attributable to PTSD.  

4.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


